     Case: 1:18-cr-00629 Document #: 42 Filed: 05/01/19 Page 1 of 1 PageID #:81




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF ILLINOIS




United States of America                    )
                                            )              Case No:   18 CR 629
                v.                          )
                                            )              Judge: Matthew F. Kennelly
Elijah Murphy                               )


                                          ORDER


       Status hearing held on 5/1/2019.    The government dismisses the indictment.
Indictment is dismissed.




Date: May 1, 2019                                          /s/ Judge Matthew F. Kennelly

(00:05)
